DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." MPEP 2123 (I): “PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.”
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide specific (page No., paragraph No., FIG. No., etc.) Specification/Drawings support in the instant Application for such amendments on accompanying remarks/arguments filings.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 2, 4, 10, 12 and 18 have been cancelled.
Claim Objections
Claim(23) is objected to because of the following:  Claim 23 depends from claim 1, and so does claim 8; it would seem that both claim 23 and 8 claim the same invention.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 8, 9, 11, 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent/Publication No. US Patent No. 10811074 to Jung et al. (“Jung”) in view of U.S. Patent/Publication No. 20190244657 to Kang et al. (“Kang”).  
As to claim 1, Jung teaches substantially the claimed invention, including: a memory component; and a processing device operatively coupled with the memory component (As found in at least FIG. 3: memory 240 coupled to at least one of processor 210 and host 230; both 210 and 230 operable to perform operation on the memory 240).
While Jung may not expressly teach:
the processing device to perform operations comprising: 
detecting an increase in temperature of the memory component  from a first temperature range associated with a first state to a second temperature range associated with a second state of an operation condition of the memory component; decreasing a refresh period associated with the memory component based on detecting the second state of the operation condition.
Kang, relevantly and complementarily, teaches detecting an increase in temperature of the memory component  from a first temperature range associated with a first state to a second temperature range associated with a second state of an operation condition of the memory component; decreasing a refresh period associated with the memory component based on detecting the second state of the operation condition (As found in at least [0027]: upon an increase in temperature realized on a memory device, obviously from a first temperature to a second temperature, a refresh period associated with the memory device is decreased).
While Jung further teaches: the refresh period corresponding to a period of time between a first time when a write operation is performed on a segment of the memory component and a second time when a refresh operation is to be performed on the segment (As found in at least FIG. 14, and at least Column 1, lines 26-35, Column 9, lines 56-67, Column 10, lines 1-30); and performing the refresh operation on the memory component according to the refresh period (As found in at least Column 5, lines 1-10).
Jung and Kang are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: temperature-dependency memory operations.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Jung as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Park also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: as found in at least [0025] in Kang: the refresh control circuit may further control an interval of time between a refresh operation of each row of the memory area that is to be refreshed based on a temperature of the semiconductor device.  
Therefore, it would have been obvious to combine Jung with Kang to make the above modification.
As to claim 3, at least Kang teaches wherein the detecting the increase in temperature of the memory component  comprises: determining a first temperature of the memory component is within the first temperature range; determining whether a second temperature of the memory component is within  the first temperature range, the second temperature of the memory component being detected at a later time than the first temperature of the memory component; and responsive to determining that the second temperature of the memory component is greater than  the first temperature range detecting that the second temperature is within the second temperature range (As found in at least [0025-0026], and FIG. 9B: if a second temperature is the same as a first temperature, there is no effect to the memory device (refresh operation conditions are maintained); it is obvious that a second temperature is detected later than a first temperature, otherwise it would not be a second temperature; and when the second temperature is greater than the first temperature, memory device refresh operations are consequently affected).
As to claim 5, at least Kang teaches wherein the processing device is to perform further operations comprising: further detecting a decrease in temperature of the memory component from the second temperature range associated with the second state to the first temperature range associated with the first state of the operation condition of the memory component; and increasing the refresh period associated with the memory component based on the first state of the operation condition (As found in at least [0027] and FIG. 9B).
As to claim 8, at least Kang teaches wherein the operations further comprise determining the temperature of the memory component on a periodic basis (As found in at least FIG. 9B, temperature detection is part of a periodic basis).
As to claim 9, see rejection to at least claim 1; moreover, the method is inherently taught by the apparatus.
As to claim 11, see rejection to at least claim 3; moreover, the method is inherently taught by the apparatus.
As to claim 13, see rejection to at least claim 5.
As to claim 16, see rejection to at least claim 8; moreover, the method is inherently taught by the apparatus.
Claim(s) 6-7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10811074 to Jung et al. (“Jung”), in view of U.S. Patent/Publication No. 20190244657 to Kang et al. (“Kang”), in view of U.S. Patent/Publication No. 20180166117 to Choi et al. (“Choi”).  
As to claim 6, at least Choi teaches or at the very least suggests: wherein the decreasing the refresh period associated with the memory component further comprises: detecting an increase in an amount of power supply to the system; and increasing the refresh period associated with the memory component based on the increase in the amount of power supply (As found in at least [0077]: “Because a refresh operation generally requires high current and power,” current and power that are consumed during such refresh operation; it is obvious to conclude that the more power available, the more refresh could be performed; the counter of that would be, logically, that as less power is available, less refresh may be performed).
Jung as modified and Choi are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory operations that may include write, refresh and temperature considerations.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Jung as modified as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Choi also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: As found or at least suggested in at least [0077] in Choi: more power available, more refresh possible; refresh is an expensive operation that consumes significant current/power resources; high power availability provides the opportunity for more refresh. 
Therefore, it would have been obvious to combine Jung as modified with Choi to make the above modification.
As to claim 7, see rejection to at least claim 6.
As to claim 14, see rejection to at least claim 6; moreover, the method is inherently taught by the apparatus.
As to claim 15, see rejection to at least claim 14; moreover, the method is inherently taught by the apparatus.
Claim(s) 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent/Publication No. US Patent No. 10811074 to Jung et al. (“Jung”) in view of U.S. Patent/Publication No. 20190244657 to Kang et al. (“Kang”), and further in view of WO 2018163731 A1 to Tezuka (“Tezuka”).
As to claim 24, at least Tezuka teaches wherein the processing device performs the refresh operation on the memory component by: initializing a counter at the first time when the write operation is performed; and detecting the counter reach the second time when the refresh operation is to be performed (As found in at least under “Description:” “The command counter 110 counts the number of times the write command and the read command are issued, and outputs the counted value to the control circuit 100. The control circuit 100 performs a refresh operation on the reference cell array 20 based on the value counted by the command counter 110. In the semiconductor memory device 1, the command counter 110 receives a command (write command or read command) and counts the number of commands related to the frequency of the refresh operation (step S111). Then, the semiconductor memory device 1 determines whether or not the count value counted by the command counter 110 has reached a predetermined value in consideration of a signal output from the temperature sensor 120 or the like (step S112). The determination in step S112 can be made by the control circuit 100”).
Jung as modified and Tezuka are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory operations that may include write, refresh and temperature considerations.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Jung as modified as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Tezuka also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: as found in Tezuka, it is advantageous for a memory system to include means for counting a predetermined number of counts once a read and/or write operation is performed to proceed with a refresh operation that refreshes data held in memory cells of the memory system; data need to be refreshed routinely and regularly so that content is not lost; having a counting means to establish when a refresh may be opportune helps the memory system. 
Therefore, it would have been obvious to combine Jung as modified with Tezuka to make the above modification.
As to claim 25, see rejection to claim 24; where it is obvious that the counter provides a time stamp; as set forth in Tezuka, “The command counter 110 counts the number of times the write command and the read command are issued, and outputs the counted value to the control circuit 100. The control circuit 100 performs a refresh operation on the reference cell array 20 based on the value counted by the command counter 110;” thus, it is at the very least implicit that counting the number of times provides a time stamp.
Claim(s) 17 and 19, 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10811074 to Jung et al. (“Jung”), in view of U.S. Patent/Publication No. 20190244657 to Kang et al. (“Kang”), in view of U.S. Patent/Publication No. 20190228813 to Nale et al. (“Nale”).  
As to claim 17, see rejection to at least claim 5; moreover, while Jung teaches at the very least a plurality of memory blocks (BLK) or banks as found in at least FIG. 5, this is further and relevantly complemented by the teachings of Nale as found in at least FIG. 1: a memory component includes a plurality of banks; moreover, and extending on this obvious idea, as found in at least FIG. 7, a plurality of memory  components may include in turn a plurality of blocks or banks of memory devices.
Jung as modified and Nale are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory operations that may include write, refresh and temperature considerations.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Jung as modified as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Nale also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: As found in at least FIG. 7 in Nale: memory components are typically found as a plurality of components, and each of these components are further sub-divided into blocks or banks of memory devices, or arrays. 
Therefore, it would have been obvious to combine Jung with Nale to make the above modification.
As to claim 19, see rejection to at least claim 3.
As to claim 20, see rejection to at least claim 1.
As to claim 23, see rejection to at least claim 8.
Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10811074 to Jung et al. (“Jung”), in view of U.S. Patent/Publication No. 20190244657 to Kang et al. (“Kang”), in view of U.S. Patent/Publication No. 20190228813 to Nale et al. (“Nale”), in view of U.S. Patent/Publication No. 20180166117 to Choi et al. (“Choi”).  
As to claim 21, see rejection to at least claim 6.
As to claim 22, see rejection to at least claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827